NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 01 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

KYLE BROWNFIELD,                                 No. 12-56676

              Plaintiff - Appellant,             D.C. No. 8:11-cv-00309-JAK-
                                                 VBK
  v.

JAGUAR LAND ROVER NORTH                          MEMORANDUM*
AMERICA, LLC,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                      Argued and Submitted August 28, 2014
                              Pasadena, California

Before: O’SCANNLAIN, RAWLINSON, and BYBEE, Circuit Judges.

       Kyle Brownfield (Brownfield) appeals from the judgment entered in favor of

Jaguar Land Rover North America, LLC (Jaguar) following a jury trial of

Brownfield’s case alleging that Jaguar violated the Song-Beverly Consumer




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Circuit Rule 36-3.
Warranty Act, also known as California’s lemon law. See Cal. Civ. Code §§ 1790,

et seq.

          This case turned on whether Jaguar was given a reasonable number of

opportunities to repair Brownfield’s vehicle. The parties submitted conflicting jury

instructions to explain “reasonable opportunities” as used in the Act, and the

district court modified the standard jury instruction (CACI 3202) to include the

following, additional paragraph:

          This instruction is entitled “Reasonable Opportunities Explained.”
          Opportunities is plural. That is because, under the law that applies in
          this case, for Plaintiff to be entitled to relief for any particular problem
          with her Jaguar, she must show that she brought the car in to Jaguar
          for the repair of that particular problem on more than one occasion.1

Brownfield takes issue with the use of the phrase “any particular problem” in the

instruction. However, the instruction “fairly and adequately cover[ed] the issues

presented, correctly state[d] the law, and [was] not . . . misleading.” Peralta v.

Dillard, 744 F.3d 1076, 1082 (9th Cir. 2014) (en banc). As the case chiefly relied

upon by Brownfield demonstrates, and as recognized by Brownfield during oral

argument, California Song-Beverly cases use the terms “problem” and “defect”



          1
         Jaguar’s argument that the instruction was modified pursuant to the court’s
discretion to enforce its evidentiary rulings is unsupported, because the court
explicitly stated that the reason for the modification was a “modest potential for
some confusion among the jurors . . . ”

                                         Page 2 of 3
interchangeably. See, e.g., Robertson v. Fleetwood Travel Trailers of Cal., Inc.,

144 Cal. App. 4th 785, 793, 799 (2006). Brownfield also acknowledged during

oral argument that both parties were given an opportunity to explain their

respective theories of the case to the jury in light of the instructions.

      AFFIRMED.




                                      Page 3 of 3